Name: Decision of the EEA Joint Committee No 62/95 of 29 September 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  deterioration of the environment;  environmental policy;  organisation of transport;  technology and technical regulations
 Date Published: 1995-12-14

 14.12.1995 EN Official Journal of the European Communities L 301/36 DECISION OF THE EEA JOINT COMMITTEE No 62/95 of 29 September 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 41/95 (1); Whereas Directive 94/12/EC of the European Parliament and the Council of 23 March 1994 relating to measures to be taken against air pollution by emissions from motor vehicles and amending Directive 70/220/EEC (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 3 (Council Directive 70/220/EEC) of Chapter I of Annex II to the Agreement:  394 L 0012: Directive 94/12/EC of the European Parliament and of the Council of 23 March 1994 (OJ No L 100, 19. 4. 1994, p. 42). Article 2 In the second paragraph of the adaptation to Chapter I, and 93/59/EEC is replaced by , 93/59/EEC and 94/12/EC. Article 3 The texts of Directive 94/12/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 October 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 September 1995. For the EEA Joint Committee The President E. BERG (1) Not yet published in the Official Journal. (2) OJ No L 100, 19. 4. 1994, p. 42.